H04R2499/13 OR H04R1/025 OR H04R1/02 OR B60R11/0217 OR B60R2011/0017DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The ‘allowing the control system to power down’ as used in the independent claims, is drawn to removing power from the control system by powering down the components defined in control system 104 in Fig. 1.
Additional prior art to Lamar (US 20150382096 A1) discloses an aviation headphone with an auto-on function and an auto standby function (para. 154, 166,191).  However, Lamar does not disclose the powering down of a control system based on an auto shutoff feature implemented as claimed.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-5,7-16 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the auto-shutoff feature as claimed in the prior art auto shutoff systems for aviation headsets. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  



The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 16, 2021